DETAILED ACTION
	This letter restarting the period for response is being mailed in response to telephone communications on October 21, 2021 and October 22, 2021. A translated version of FR 2079966 has been attached.
The restarted period for reply of 3 months begins with the mailing date of this letter. All other aspects of the previous action (List of References Cited, considered IDS, etc.) remain in the application folder and carry over to this action. The Examiner has copied the contents of the previous detailed action below for convenience.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
As noted in the previous action, Applicant's election with traverse of the fence of Figures 2A and 2B (Species II) in the reply filed on March 15, 2021 is acknowledged.  The traversal is on the ground(s) that the features of the channel/draw cord do not limit the structure of other parts of the fence (e.g. the tubular pocket). This was found persuasive as to Species I (Figures 1A, 1B, 3A, 3B, 4A, 4B, and 5), and as such the restriction requirement of January 14, 2021 was partially withdrawn, such that Species I/II are to be examined together as one. However, since Species III and IV do not require an apron portion like Species I/II (see page 7, lines 1-2), these species were not combined.

Status of Claims
	Claims 2-12 and 22 are pending.

Claim Rejections - 35 USC § 103
Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0133897 (Allard) in view of US 10,145,080 (Segroves) and FR 2079966 (FR).
Regarding claim 2, Allard discloses a fence (see Figures 2 and 3) comprising:
a wall panel portion (28) having an upper edge and a lower edge, wherein;
a plurality of tubular pockets (30) running across the wall panel between the upper edge and the lower edge, the tubular pockets each configured to receive a mounting post (32) therein.
Allard does not expressly disclose the wall panel comprises a first channel proximate the upper edge in which a first draw cord is threaded, and a second channel proximate the lower edge in which a second draw cord is threaded. Allard also does not expressly disclose a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground.
Segroves teaches the wall panel (10) comprises a first channel (32) proximate the upper edge in which a first draw cord (42) is threaded, and a second channel (36) proximate the lower edge in which a second draw cord (42) is threaded (see Figure 1). Segroves teaches it is known in the art to provide such post and flexible panel fences with said channels in order to aid in tensioning the wall panel between respective mounting posts (see column 56, line 57, through column 6, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of Allard such that the wall panel comprises a first channel proximate the upper edge in which a first draw cord is threaded, and a second channel proximate the lower edge in which a second draw cord is threaded, as taught in Segroves, in order to aid in tensioning the wall panel between respective mounting posts.
The combination of Allard and Segroves does not expressly disclose a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground.
FR teaches a plurality of securing stakes (shown at the left end of the fence system shown in Figure 4) each including a bent portion (formed by the eyelet) configured to hold a second draw cord (13, 14), and a pointed tip for penetrating into the ground (see Figure 4). Such a stake system allows for tension to be maintained in the draw cord via a secure connection to the ground. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence system of the combination of Allard and Segroves such that a plurality of securing stakes each including a bent portion configured to hold the second draw cord, and a pointed tip for penetrating into the ground, as taught in FR, in order to allow for tension to be maintained in the draw cord via a secure connection to the ground.
Regarding claim 3, Allard teaches the wall panel portion (28) and the apron portion (12, 14) are formed of a one-piece flexible fabric material (see paragraphs [0033] and [0034]).
Regarding claim 4, Allard teaches the flexible fabric material is a knitted polyethylene material (see paragraphs [0033] and [0034]).
Regarding claim 5, Allard teaches the wall panel portion (28) is formed of a knitted polyethylene material (see paragraphs [0033] and [0034]).
Regarding claim 7, Allard teaches at least one of the tubular pockets (30) is attached to the wall panel portion (28; see Figure 2).
Regarding claim 8, Allard teaches at least one of the tubular pockets (30) is formed by a fold of the wall panel portion (28; the pockets being stitched to the wall panel portion, thus becoming a part of the wall panel portion itself).
Regarding claim 9, Allard teaches a plurality of mounting posts (32) each inserted in one of the tubular pockets (30; see Figures 2 and 3).

Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allard, Segroves, and FR in view of US 4,279,535 (Gagliardi).
Regarding claim 6, the combination of Allard, Segroves, and FR teaches the fence system of claim 2, but does not expressly teach at least one grommet near the upper edge and proximate to one of the plurality of tubular pockets (30).
Gagliardi teaches at least one grommet (31) near an upper edge and proximate to one of a plurality of mounting posts (35; see Figure 6). Gagliardi teaches such a grommet provides a means of supporting a wall panel portion to a respective mounting post, while preventing failure of said fence at the connection (see column 5, lines 39-57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of the combination of Allard, Segroves, and FR such that at least one grommet is provided near the upper edge and proximate to one of the plurality of tubular pockets, as taught in provide Gagliardi, in order to a means of supporting a wall panel portion to a respective mounting post, while preventing failure of said fence at the connection.
Regarding claim 10, the combination of Allard, Segroves, and FR teaches the fence system of claim 2, but does not expressly teach at least one of the mounting posts (32) is coupled to the wall panel portion (28) by a fastening tie.
Gagliardi teaches a mounting posts (35) is coupled to a wall panel portion by a fastening tie (39; see Figure 6). Gagliardi teaches such fastening ties provide additional strength and permit optimum installation (see column 3, lines 10-23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of the combination of Allard, Segroves, and FR such that at least one of the mounting posts is coupled to the wall panel portion by a fastening tie, as taught in Gagliardi, in order to provide additional strength and permit optimum installation.
Regarding claim 11, Gagliardi teaches the wall panel portion comprises a grommet (31), and the fastening tie (39) includes an elongated element passing through the grommet (see Figure 6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allard, Segroves, FR, and Gagliardi in view of US 2016/0237635 (Schaaf).
The combination of Allard, Segroves, FR, and Gagliardi teaches the fence system of claim 10, but does not expressly teach at least one of the mounting posts (32 of Allard; 35 of Gagliardi) comprises a through hole, and the fastening tie (39 of Gagliardi) includes an elongated element passing through the through hole.
Schaaf teaches providing a mounting post (24) with comprises a through hole, such that a fastening tie which includes an elongated element passes through the through hole (see Figure 4) in order to anchor the fastening tie to the mounting post (see paragraph [0062]) and prevent the fastening tie from slipping off the mounting post. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of the combination of Allard, FR, and Gagliardi, such that at least one of the mounting posts comprises a through hole, and the fastening tie includes an elongated element passing through the through hole, as taught in Schaaf, in order to anchor the fastening tie to the mounting post and prevent the fastening tie from slipping off the mounting post.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Allard in view of Segroves.
Allard discloses a fence (see Figures 2 and 3) comprising:
a wall panel portion (28) having an upper edge and a lower edge, wherein; and
a plurality of tubular pockets (30) running across the wall panel between the upper edge and the lower edge, the tubular pockets each configured to receive a mounting post (32) therein,
a plurality of mounting posts (32) each inserted in one of the tubular pockets and with one end driven into the ground (see Figure 3); and
a plurality of securing stakes (27) each including a pointed tip penetrated into the ground, and a bent portion (see paragraph [0032], where the stakes may be U-shaped) holding the second draw cord to the ground (see Figure 3).
Allard does not expressly disclose the wall panel comprises a first channel proximate the upper edge in which a first draw cord is threaded, and a second channel proximate the lower edge in which a second draw cord is threaded.
Segroves teaches the wall panel (10) comprises a first channel (32) proximate the upper edge in which a first draw cord (42) is threaded, and a second channel (36) proximate the lower edge in which a second draw cord (42) is threaded (see Figure 1). Segroves teaches it is known in the art to provide such post and flexible panel fences with said channels in order to aid in tensioning the wall panel between respective mounting posts (see column 56, line 57, through column 6, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of Allard such that the wall panel comprises a first channel proximate the upper edge in which a first draw cord is threaded, and a second channel proximate the lower edge in which a second draw cord is threaded, as taught in Segroves, in order to aid in tensioning the wall panel between respective mounting posts.

Response to Amendments/Arguments
Applicant’s amendments filed August 19, 2021 overcome the previous rejections utilizing Allard as the primary reference. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, utilizing FR as a teaching reference, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678